UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06621 Nuveen Premium Income Municipal Fund 2, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Premium Income Municipal Fund 2, Inc. (NPM) July 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 3.2% (2.1% of Total Investments) $ 6,995 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 Aa1 $ 7,107,689 2006C-2, 5.000%, 11/15/39 (UB) Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Birmingham Waterworks and Sewerage Board, Alabama, Water and Sewerage Revenue Bonds, Series 1/17 at 100.00 AA+ 2007A, 4.500%, 1/01/39 – AMBAC Insured (UB) Courtland Industrial Development Board, Alabama, Pollution Control Revenue Bonds, 6/15 at 100.00 BBB International Paper Company, Series 2005A, 5.000%, 6/01/25 Montgomery BMC Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist 11/14 at 100.00 A3 (4) Medical Center, Series 2004C, 5.250%, 11/15/29 (Pre-refunded 11/15/14) University of South Alabama, Student Tuition Revenue Bonds, Series 2004, 5.000%, 3/15/24 – 3/14 at 100.00 Aa3 FGIC Insured Total Alabama Arizona – 0.4% (0.2% of Total Investments) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 BBB 5.250%, 12/01/25 12/15 at 100.00 BBB Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power 1/15 at 100.00 BBB– Company, Refunding Series 2008, 5.750%, 9/01/29 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona Arkansas – 0.1% (0.1% of Total Investments) Washington County, Arkansas, Hospital Revenue Bonds, Washington Regional Medical Center, 2/15 at 100.00 Baa1 Series 2005B, 5.000%, 2/01/25 California – 12.1% (7.9% of Total Investments) California Department of Veterans Affairs, Home Purchase Revenue Bonds, Series 2002A, 5.300%, 6/12 at 101.00 AA 12/01/21 – AMBAC Insured California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A: 6.000%, 5/01/15 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa 5.375%, 5/01/21 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa California Educational Facilities Authority, Revenue Refunding Bonds, Loyola Marymount University, Series 2001A: 0.000%, 10/01/23 – NPFG Insured No Opt. Call A2 0.000%, 10/01/24 – NPFG Insured No Opt. Call A2 0.000%, 10/01/25 – NPFG Insured No Opt. Call A2 California Health Facilities Financing Authority, Revenue Bonds, Cedars-Sinai Medical Center, 11/15 at 100.00 AAA Series 2005, 5.000%, 11/15/27 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/19 at 100.00 AA Series 2009B, 5.500%, 10/01/39 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 Aa3 5.000%, 11/15/42 (UB) California Infrastructure Economic Development Bank, Infrastructure State Revolving Fund 10/14 at 100.00 AA+ Revenue Bonds, Series 2004, 5.000%, 10/01/21 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB Health System, Series 2005A, 5.000%, 7/01/39 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender No Opt. Call Aa3 Option Bond Trust 3175, 13.358%, 5/15/14 (IF) California, Economic Recovery Revenue Bonds, Series 2004A, 5.250%, 7/01/14 No Opt. Call Aa3 California, Economic Recovery Revenue Bonds, Series 2004A, 5.250%, 7/01/14 (ETM) No Opt. Call AAA California, General Obligation Bonds, Series 2004, 5.125%, 2/01/25 2/14 at 100.00 A1 California, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 A1 California, State Economic Recovery Revenue Bonds, Refunding Series 2009A, 5.250%, 7/01/21 7/19 at 100.00 Aa3 Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric 6/14 at 102.00 A Company, Series 1996A, 5.300%, 7/01/21 Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana 10/15 at 100.00 A Redevelopment Project, Series 2005A, 5.000%, 10/01/23 – AMBAC Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series No Opt. Call AAA 1995A, 0.000%, 1/01/21 (ETM) Fullerton Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2005, 9/15 at 100.00 A– 5.000%, 9/01/27 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.750%, 6/01/47 Perris, California, Special Tax Bonds, Community Facilities District 2001-1, May Farms Improvement Area 4, Series 2005A: 5.000%, 9/01/25 9/15 at 102.00 N/R 5.100%, 9/01/30 9/15 at 102.00 N/R San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa3 5.000%, 9/01/23 9/15 at 102.00 Baa3 San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City 9/14 at 100.00 A Project, Series 2004A, 5.000%, 9/01/20 – SYNCORA GTY Insured San Francisco Redevelopment Agency, California, Hotel Tax Revenue Bonds, Series 1994, 6.750%, 1/11 at 100.00 AAA 7/01/25 – AGM Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/32 – NPFG Insured No Opt. Call A 0.000%, 1/15/34 – NPFG Insured No Opt. Call A San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/14 at 100.00 A Project, Series 2004A, 5.250%, 8/01/19 – NPFG Insured Walnut Energy Center Authority, California, Electric Revenue Bonds, Turlock Irrigation 1/14 at 100.00 A+ District, Series 2004A, 5.000%, 1/01/34 – AMBAC Insured Total California Colorado – 1.3% (0.8% of Total Investments) Centennial Water and Sanitation District, Colorado, Water and Sewerage Revenue Bonds, Series 12/14 at 100.00 AA– 2004, 5.000%, 12/01/22 – FGIC Insured Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan Society, Series 2005: 5.250%, 6/01/23 6/16 at 100.00 A– 5.000%, 6/01/29 6/16 at 100.00 A– Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health Care, Series 2005F, 3/15 at 100.00 A– 5.000%, 3/01/25 Denver City and County, Colorado, Airport System Revenue Bonds, Series 1991D, 7.750%, 11/15/13 No Opt. Call A+ (Alternative Minimum Tax) Denver Convention Center Hotel Authority, Colorado, Senior Revenue Bonds, Convention Center 11/16 at 100.00 BBB– Hotel, Series 2006, 5.125%, 12/01/25 – SYNCORA GTY Insured Denver, Colorado, FHA-Insured Multifamily Housing Revenue Bonds, Boston Lofts Project, Series 10/10 at 100.00 BB+ 1997A, 5.750%, 10/01/27 (Alternative Minimum Tax) Total Colorado Connecticut – 0.5% (0.3% of Total Investments) Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2003B, 1/14 at 100.00 AA 5.000%, 1/01/21 – FGIC Insured District of Columbia – 1.6% (1.0% of Total Investments) District of Columbia, Revenue Bonds, Georgetown University, Series 2001A: 0.000%, 4/01/27 (Pre-refunded 4/01/11) – NPFG Insured 4/11 at 39.61 A (4) 0.000%, 4/01/28 (Pre-refunded 4/01/11) – NPFG Insured 4/11 at 37.21 A (4) 0.000%, 4/01/29 (Pre-refunded 4/01/11) – NPFG Insured 4/11 at 35.07 A (4) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.356%, 10/01/30 – AMBAC Insured (IF) Total District of Columbia Florida – 50.5% (32.8% of Total Investments) Alachua County School Board, Florida, Certificates of Participation, Series 2001, 5.000%, 7/11 at 101.00 A1 7/01/21 – AMBAC Insured Bay County School Board, Florida, Certificates of Participation, Series 2004, 5.000%, 7/14 at 100.00 N/R 7/01/24 – AMBAC Insured Beacon Tradeport Community Development District, Miami-Dade County, Florida, Special 5/12 at 102.00 N/R Assessment Bonds, Commercial Project, Series 2002A, 5.625%, 5/01/32 – RAAI Insured Bradford County Health Facility Authority, Florida, Revenue Refunding Bonds, Santa Fe No Opt. Call AAA Healthcare Inc., Series 1993, 6.050%, 11/15/16 (ETM) Broward County Educational Facilities Authority, Florida, Revenue Bonds, Nova Southeastern 4/14 at 100.00 BBB University, Series 2004B, 5.625%, 4/01/34 Broward County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Emerald 8/10 at 101.00 Aaa Palms Apartments, Series 2001A, 5.600%, 7/01/21 (Alternative Minimum Tax) Broward County Housing Finance Authority, Florida, Single Family Mortgage Revenue Refunding 10/10 at 28.07 Aaa Bonds, Series 2000B, 0.000%, 4/01/29 (Alternative Minimum Tax) Broward County School Board, Florida, Certificates of Participation, Series 2004C, 5.250%, 7/14 at 100.00 AAA 7/01/20 – AGM Insured Broward County, Florida, Airport System Revenue Bonds, Series 2001-J1: 5.250%, 10/01/21 – AMBAC Insured (Alternative Minimum Tax) 10/11 at 101.00 A+ 5.250%, 10/01/26 – AMBAC Insured (Alternative Minimum Tax) 10/11 at 101.00 A+ Broward County, Florida, Airport System Revenue Bonds, Series 2004L, 5.000%, 10/01/23 – 10/14 at 100.00 A+ AMBAC Insured Broward County, Florida, Water and Sewer System Revenue Bonds, Series 2009A, 5.250%, 10/01/34 10/18 at 100.00 AA Cape Coral, Florida, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 10/01/36 – 10/16 at 100.00 A1 AMBAC Insured Citrus County Hospital Board, Florida, Revenue Bonds, Citrus Memorial Hospital, Refunding 8/13 at 100.00 Baa3 Series 2002, 6.375%, 8/15/32 City of Gainesville, Florida, Utilities System Revenue Bonds, Series 2003A, 5.250%, 10/01/21 10/13 at 100.00 AA (4) (Pre-refunded 10/01/13) Cocoa, Florida, Water and Sewerage System Revenue Refunding Bonds, Series 2003, 5.500%, No Opt. Call AA– 10/01/23 – AMBAC Insured Collier County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/23 – 10/14 at 100.00 AA– NPFG Insured Escambia County, Florida, Tourist Development Revenue Refunding Bonds, Series 2002, 5.000%, 10/12 at 100.00 A1 10/01/18 – NPFG Insured Flagler County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/30 – 10/15 at 100.00 A NPFG Insured Florida Board of Education, Lottery Revenue Bonds, Series 2001B, 5.000%, 7/01/20 – FGIC Insured 7/11 at 101.00 AAA 75 Florida Housing Finance Agency, GNMA Collateralized Home Ownership Revenue Refunding Bonds, No Opt. Call AAA Series 1987G-1, 8.595%, 11/01/17 Florida Housing Finance Agency, Homeowner Mortgage Revenue Bonds, New Money and Refunding 1/11 at 100.00 AA+ Issue, Series 1996-2, 6.350%, 7/01/28 (Alternative Minimum Tax) Florida Housing Finance Agency, Homeowner Mortgage Revenue Bonds, Series 1997-2, 5.900%, 1/11 at 100.00 AA+ 7/01/29 – NPFG Insured (Alternative Minimum Tax) Florida Housing Finance Agency, Housing Revenue Bonds, Holly Cove Apartments, Series 1995F, 10/10 at 100.00 N/R 6.150%, 10/01/25 – AMBAC Insured (Alternative Minimum Tax) Florida Housing Finance Corporation, FNMA Revenue Bonds, Villa de Mallorca Apartments, Series 10/10 at 102.00 Aaa 2000H-1, 6.000%, 7/01/33 (Alternative Minimum Tax) Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2000-11, 5.850%, 1/11 at 100.00 AAA 1/01/22 – AGM Insured (Alternative Minimum Tax) Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2006-6, 4.625%, 1/16 at 100.00 AA+ 7/01/31 (Alternative Minimum Tax) Florida Housing Finance Corporation, Housing Revenue Refunding Bonds, Hunters Ridge at 12/10 at 100.00 AA Deerwood Apartments, Series 1998-0, 5.300%, 12/01/28 Florida Intergovernmental Finance Commission, Capital Revenue Bonds, Daytona Beach Community 8/11 at 100.00 Aa3 Redevelopment Agency, Series 2001C-1, 5.000%, 2/01/20 – AMBAC Insured Florida Municipal Loan Council, Revenue Bonds, Series 2000B: 0.000%, 11/01/25 – NPFG Insured No Opt. Call A 0.000%, 11/01/26 – NPFG Insured No Opt. Call A Florida Municipal Loan Council, Revenue Bonds, Series 2003A, 5.000%, 5/01/22 – NPFG Insured 5/13 at 100.00 A Florida Ports Financing Commission, Revenue Bonds, State Transportation Trust Fund, Series 12/10 at 100.00 A 1996, 5.375%, 6/01/27 – NPFG Insured (Alternative Minimum Tax) Florida State Board of Education, Full Faith and Credit Public Education Capital Outlay Bonds, 6/12 at 101.00 AAA Series 2002B, 5.000%, 6/01/20 – NPFG Insured Florida State Board of Education, Full Faith and Credit Public Education Capital Outlay Bonds, 6/12 at 101.00 AAA Series 2002F, 5.000%, 6/01/22 – NPFG Insured Florida State Board of Education, Full Faith and Credit, Public Education Capital Outlay 6/11 at 101.00 AAA Bonds, Series 2001C, 5.125%, 6/01/31 – FGIC Insured Florida State Board of Education, State University System Revenue Bonds, Series 2006A, 5.000%, 7/15 at 101.00 AA 7/01/30 – FGIC Insured (UB) Florida State Department of Management Services, Certificates of Participation, Series 2006A, 8/15 at 101.00 AA+ 5.000%, 8/01/23 – NPFG Insured Florida State Education System, Housing Facility Revenue Bonds, Florida International No Opt. Call A University, Series 2004A, 5.000%, 7/01/14 – NPFG Insured Florida State Turnpike Authority, Turnpike Revenue Bonds, Department of Transportation, Series 7/13 at 101.00 AA– 2003C, 5.000%, 7/01/33 Florida State Water Pollution Control Financing Corporation, Revolving Fund Revenue Bonds, 1/19 at 100.00 AAA Series 2009A, 5.000%, 1/15/29 FSU Financial Assistance Inc., Florida, General Revenue Bonds, Educational and Athletic 10/14 at 100.00 Aa3 Facilities Improvements, Series 2004, 5.000%, 10/01/16 – AMBAC Insured Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Bonds, Series 1999A, 10/10 at 100.00 Aa3 5.125%, 10/01/28 – FGIC Insured (Alternative Minimum Tax) Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Bonds, Series 2002B, 10/12 at 100.00 AAA 5.125%, 10/01/21 – AGM Insured (Alternative Minimum Tax) Halifax Hospital Medical Center, Florida, Revenue Bonds, Series 2006: 5.500%, 6/01/38 – AGM Insured 6/18 at 100.00 AAA 5.375%, 6/01/46 6/16 at 100.00 A– Hernando County, Florida, Revenue Bonds, Criminal Justice Complex Financing Program, Series No Opt. Call A 1986, 7.650%, 7/01/16 – FGIC Insured Highlands County Health Facilities Authority, Florida, Hospital Revenue Bonds, Adventist 11/11 at 101.00 N/R (4) Health System/Sunbelt Obligated Group, Series 2001A, 6.000%, 11/15/31 (Pre-refunded 11/15/11) Hillsborough County Industrial Development Authority, Florida, Exempt Facilities Remarketed 4/12 at 100.00 N/R Revenue Bonds, National Gypsum Company, Apollo Beach Project, Series 2000B, 7.125%, 4/01/30 (Alternative Minimum Tax) Hillsborough County Industrial Development Authority, Florida, Hospital Revenue Refunding 10/13 at 100.00 A3 Bonds, Tampa General Hospital, Series 2003A, 5.250%, 10/01/24 Hillsborough County, Florida, Community Investment Tax Revenue Bonds, Series 2004, 5.000%, 11/13 at 101.00 AA+ 5/01/24 – AMBAC Insured Hillsborough County, Florida, Revenue Refunding Bonds, Tampa Bay Arena, Series 2005, 5.000%, 10/15 at 100.00 AA+ 10/01/25 – FGIC Insured Hollywood, Florida, Water and Sewer Revenue Refunding and Improvement Bonds, Series 2003, 10/13 at 100.00 Aa2 5.000%, 10/01/20 – AGM Insured Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Series 2001, 5.000%, 10/11 at 100.00 Aa2 10/01/23 – AMBAC Insured Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Series 2003: 5.250%, 10/01/21 – NPFG Insured 10/13 at 100.00 Aa2 5.000%, 10/01/22 – NPFG Insured 10/13 at 100.00 Aa2 Jacksonville, Florida, Excise Taxes Revenue Refunding Bonds, Series 2003C, 5.250%, 10/01/18 – 10/13 at 100.00 Aa2 NPFG Insured (Alternative Minimum Tax) Jacksonville, Florida, Guaranteed Entitlement Revenue Refunding and Improvement Bonds, Series 2002: 5.000%, 10/01/21 – FGIC Insured 10/12 at 100.00 A+ 5.000%, 10/01/22 – FGIC Insured 10/12 at 100.00 A+ Jacksonville, Florida, Local Government Sales Tax Revenue Refunding and Improvement Bonds, 10/12 at 100.00 AA+ Series 2002, 5.375%, 10/01/17 – FGIC Insured JEA, Florida, Water and Sewerage System Revenue Bonds, Series 2004A: 5.000%, 10/01/18 – FGIC Insured 10/13 at 100.00 Aa2 5.000%, 10/01/19 – FGIC Insured 10/13 at 100.00 Aa2 Lake County School Board, Florida, Certificates of Participation, Series 2004A: 5.000%, 7/01/20 – AMBAC Insured 7/14 at 100.00 A 5.000%, 7/01/24 – AMBAC Insured 7/14 at 100.00 A Lakeland, Florida, Energy System Revenue Refunding Bonds, Series 1999C, 6.050%, 10/01/11 – No Opt. Call AAA FGIC Insured Lee County Industrial Development Authority, Florida, Utilities Revenue Bonds, Bonita Springs 11/12 at 100.00 Aa3 Utilities Inc. Project, Series 2002, 5.000%, 11/01/19 – NPFG Insured (Alternative Minimum Tax) Lee County, Florida, Transportation Facilities Revenue Bonds, Series 2004B, 5.000%, 10/01/14 – No Opt. Call A– AMBAC Insured Lee Memorial Health System, Florida, Hospital Revenue Bonds, Series 2007A, 5.000%, 4/01/32 – 4/17 at 100.00 A NPFG Insured Leesburg, Florida, Hospital Revenue Bonds, Leesburg Regional Medical Center Project, Series 7/12 at 100.00 BBB+ 2002, 5.375%, 7/01/22 Leesburg, Florida, Hospital Revenue Refunding Bonds, Leesburg Regional Medical Center Project, No Opt. Call BBB+ Series 2003, 5.000%, 7/01/12 Manatee County School District, Florida, Sales Tax Revenue Bonds, Series 2003, 5.000%, 10/13 at 100.00 A1 10/01/17 – AMBAC Insured Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, 10/17 at 100.00 A3 Series 2007, 5.000%, 10/01/34 Miami-Dade County Educational Facilities Authority, Florida, Revenue Bonds, University of Miami, Series 2004A: 5.000%, 4/01/19 (Pre-refunded 4/01/14) – AMBAC Insured 4/14 at 100.00 N/R (4) 5.000%, 4/01/22 (Pre-refunded 4/01/14) – AMBAC Insured 4/14 at 100.00 N/R (4) Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Series 2004B: 5.250%, 7/01/18 – FGIC Insured 7/14 at 100.00 A 5.000%, 7/01/23 – FGIC Insured 7/14 at 100.00 A Miami-Dade County Expressway Authority, Florida, Toll System Revenue Refunding Bonds, Series 7/11 at 101.00 A3 2001, 5.000%, 7/01/21 – FGIC Insured Miami-Dade County Health Facility Authority, Florida, Hospital Revenue Refunding Bonds, Miami 8/11 at 101.00 AAA Children’s Hospital, Series 2001A, 5.125%, 8/15/26 (Pre-refunded 8/15/11) – AMBAC Insured Miami-Dade County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, 1/11 at 102.00 AAA Sunset Bay Apartments, Series 2000-5A, 5.950%, 7/01/30 – AGM Insured (Alternative Minimum Tax) Miami-Dade County Industrial Development Authority, Florida, Industrial Development Revenue 10/10 at 100.00 N/R Bonds, Airis Miami II LLC – Miami International Airport, Series 1999, 6.000%, 10/15/25 – AMBAC Insured (Alternative Minimum Tax) Miami-Dade County School Board, Florida, Certificates of Participation, Series 2006B, 5.000%, 11/16 at 100.00 A1 11/01/31 – AMBAC Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 1998A, 10/10 at 100.00 A 5.000%, 10/01/24 – FGIC Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 1998C, 10/10 at 100.00 A 5.000%, 10/01/23 – NPFG Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2002, 10/12 at 100.00 A 5.750%, 10/01/18 – FGIC Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2005A, 10/15 at 100.00 A2 5.000%, 10/01/38 – CIFG Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2009A, 10/19 at 100.00 A2 5.500%, 10/01/41 Miami-Dade County, Florida, General Obligation Bonds, Build Better Communities Program, Series 7/18 at 100.00 Aa2 2009-B1, 5.625%, 7/01/38 Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2008, 5.000%, 7/18 at 100.00 AAA 7/01/35 – AGM Insured Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Series 1999A, 5.000%, 10/10 at 100.50 Aa2 10/01/29 – FGIC Insured Naples, Florida, Water and Sewer Revenue Bonds, Series 2002, 5.000%, 9/01/14 9/12 at 100.00 AAA (Pre-refunded 9/01/12) North Broward Hospital District, Florida, Revenue and Improvement Bonds, Series 2001: 6.000%, 1/15/31 (Pre-refunded 1/15/11) 1/11 at 101.00 A2 (4) 6.000%, 1/15/31 (Pre-refunded 1/15/11) 1/11 at 101.00 A2 (4) Okaloosa County, Florida, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 7/01/36 – 7/16 at 100.00 AAA AGM Insured Opa-Locka, Florida, Capital Improvement Revenue Bonds, Series 1994, 6.125%, 1/01/24 – 1/11 at 100.00 A FGIC Insured Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Adventist Health 11/10 at 101.00 A1 (4) System/Sunbelt Obligated Group, Series 2000, 6.500%, 11/15/30 (Pre-refunded 11/15/10) Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Adventist Health 11/12 at 101.00 N/R (4) System/Sunbelt Obligated Group, Series 2002, 5.250%, 11/15/18 (Pre-refunded 11/15/12) Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Orlando Regional Healthcare System, Series 2002: 5.750%, 12/01/27 (Pre-refunded 12/01/12) 12/12 at 100.00 AAA 5.750%, 12/01/32 (Pre-refunded 12/01/12) 12/12 at 100.00 AAA Orange County School Board, Florida, Certificates of Participation, Series 2004A, 5.000%, 8/14 at 100.00 Aa3 8/01/22 – AMBAC Insured Orange County, Florida, Sales Tax Revenue Bonds, Series 2002A: 5.125%, 1/01/20 – FGIC Insured 1/13 at 100.00 AA 5.125%, 1/01/23 – FGIC Insured 1/13 at 100.00 AA Orlando Community Redevelopment Agency, Florida, Tax Increment Revenue Bonds, Republic Drive-Universal Boulevard – I-4 Interchange Project, Series 2002: 5.125%, 4/01/20 – AMBAC Insured 4/12 at 100.00 N/R 5.125%, 4/01/21 – AMBAC Insured 4/12 at 100.00 N/R Orlando Utilities Commission, Florida, Water and Electric Revenue Refunding Bonds, Series No Opt. Call Aa1 1992, 6.000%, 10/01/10 Orlando Utilities Commission, Florida, Water and Electric Revenue Refunding Bonds, Series 10/12 at 100.00 Aa1 (4) 2002C, 5.250%, 10/01/18 (Pre-refunded 10/01/12) Osceola County Industrial Development Authority, Florida, Industrial Development Revenue 8/11 at 101.00 A Bonds, P.M. Wells Charter School Project, Series 2001A, 5.000%, 8/01/23 – NPFG Insured Osceola County, Florida, Transportation Revenue Bonds, Osceola Parkway, Series 2004: 5.000%, 4/01/22 – NPFG Insured 4/14 at 100.00 Aa3 5.000%, 4/01/23 – NPFG Insured 4/14 at 100.00 Aa3 Palm Beach County Health Facilities Authority, Florida, Hospital Revenue Refunding Bonds, BRCH Corporation Obligated Group, Series 2001: 5.500%, 12/01/21 12/11 at 101.00 BBB– 5.625%, 12/01/31 12/11 at 101.00 BBB– Palm Beach County School Board, Florida, Certificates of Participation, Series 2002D, 5.250%, 8/12 at 100.00 AAA 8/01/21 – AGM Insured Palm Beach County School Board, Florida, Certificates of Participation, Series 2004A, 5.000%, 8/14 at 100.00 AA– 8/01/22 – FGIC Insured Palm Beach County School Board, Florida, Certificates of Participation, Series 2007E, 5.000%, 8/17 at 100.00 AA– 8/01/27 – NPFG Insured Palm Beach County School Board, Florida, Certificates of Participation, Tender Option Bond No Opt. Call AAA Trust 2089, 12.772%, 8/01/14 – AGM Insured (IF) Palm Beach County, Florida, Public Improvement Revenue Bonds, Biomedical Research Park 6/15 at 100.00 AA+ Project, Series 2005A, 5.000%, 6/01/25 – AMBAC Insured Palm Beach County, Florida, Water and Sewer Revenue Bonds, FPL Reclaimed Water Project, 10/19 at 100.00 AAA Series 2009, 5.250%, 10/01/33 Palm Beach County, Florida, Water and Sewer Revenue Bonds, Series 2006A, Trust 2622, No Opt. Call AAA 11.145%, 10/01/14 (IF) Palm Beach County, Florida, Water and Sewer Revenue Bonds, Series 2006A, 5.000%, 10/01/31 (UB) 10/16 at 100.00 AAA Polk County School District, Florida, Sales Tax Revenue Bonds, Series 2004, 5.250%, 10/01/18 – 10/14 at 100.00 AAA AGM Insured Polk County, Florida, Utility System Revenue Bonds, Series 2003, 5.250%, 10/01/22 – 10/13 at 100.00 Aa3 FGIC Insured Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 A Series 2007, 5.000%, 7/01/33 – NPFG Insured Port St. Lucie, Florida, Sales Tax Revenue Bonds, Series 2003, 5.000%, 9/01/21 – NPFG Insured 9/13 at 100.00 A+ Reedy Creek Improvement District, Florida, Utility Revenue Bonds, Series 2005-1, 5.000%, 10/15 at 100.00 A1 10/01/25 – AMBAC Insured Reedy Creek Improvement District, Orange and Osceola Counties, Florida, General Obligation 4/14 at 100.00 Aa3 Bonds, Series 2004A, 5.000%, 6/01/22 – NPFG Insured Rivercrest Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 A– 5.000%, 5/01/30 – RAAI Insured Saint Johns County, Florida, Transportation Improvement Revenue Bonds, Series 2003, 5.000%, 10/13 at 100.00 Aa3 10/01/23 – AMBAC Insured Seminole County, Florida, Water and Sewer Revenue Refunding and Improvement Bonds, Series No Opt. Call A (4) 1992, 6.000%, 10/01/19 – NPFG Insured (ETM) Seminole County, Florida, Water and Sewer Revenue Refunding and Improvement Bonds, Series No Opt. Call A 1992, 6.000%, 10/01/19 – NPFG Insured Sonoma Bay Community Development District, Florida, Special Assessment Bonds, Series 2005A, 5/15 at 100.00 N/R 5.450%, 5/01/36 South Broward Hospital District, Florida, Hospital Revenue Bonds, Series 2002, 5.625%, 5/01/32 5/12 at 101.00 Aa3 (4) (Pre-refunded 5/01/12) South Florida Water Management District, Certificates of Participation, Series 2006, Trust 1036, 10/16 at 100.00 AA+ 9.082%, 10/01/14 – AMBAC Insured (IF) South Florida Water Management District, Certificates of Participation, Series 2006, 5.000%, 10/16 at 100.00 AA+ 10/01/36 – AMBAC Insured South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA– Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) St. John’s County Industrial Development Authority, Florida, First Mortgage Revenue Bonds, Presbyterian Retirement Communities, Series 2004A: 5.850%, 8/01/24 8/14 at 101.00 N/R 5.625%, 8/01/34 8/14 at 101.00 N/R Sumter County, Florida, Capital Improvement Revenue Bonds, Series 2006, 5.000%, 6/01/36 – 6/16 at 100.00 A AMBAC Insured Tallahassee, Florida, Consolidated Utility System Revenue Bonds, Series 2005, 5.000%, 10/15 at 100.00 Aa1 10/01/25 – AMBAC Insured Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/35 – NPFG Insured 10/15 at 100.00 AA Tampa Ba, Florida, Regional Water Supply Authority Utility System Revenue Bonds, Series 2008, 10/18 at 100.00 AA+ 5.000%, 10/01/34 Tampa Sports Authority, Hillsborough County, Florida, Sales Tax Payments Special Purpose Bonds, Stadium Project, Series 1995: 5.750%, 10/01/20 – NPFG Insured No Opt. Call A 5.750%, 10/01/25 – NPFG Insured No Opt. Call A Tampa-Hillsborough County Expressway Authority, Florida, Revenue Bonds, Series 2005, 5.000%, 7/15 at 101.00 A– 7/01/16 – AMBAC Insured Volusia County School Board, Florida, Sales Tax Revenue Bonds, Series 2002: 5.375%, 10/01/14 – AGM Insured 10/12 at 100.00 AAA 5.375%, 10/01/15 – AGM Insured 10/12 at 100.00 AAA Volusia County, Florida, Tax Revenue Bonds, Tourist Development, Series 2004, 5.000%, 12/14 at 100.00 Aa3 12/01/24 – AGM Insured Winter Springs, Florida, Water and Sewer Revenue Refunding Bonds, Series 2001, 5.000%, 4/11 at 101.00 A 4/01/20 – NPFG Insured Total Florida Georgia – 1.0% (0.6% of Total Investments) Chatham County Hospital Authority, Savannah, Georgia, Hospital Revenue Bonds, Memorial Health 1/14 at 100.00 Baa2 University Medical Center Inc., Series 2004A, 5.375%, 1/01/26 10 Municipal Electric Authority of Georgia, Combustion Turbine Revenue Bonds, Series 2003A, 11/13 at 100.00 Aaa 5.250%, 11/01/15 (Pre-refunded 11/01/13) – NPFG Insured Municipal Electric Authority of Georgia, Combustion Turbine Revenue Bonds, Series 2003A: 5.250%, 11/01/15 – NPFG Insured 11/13 at 100.00 A1 5.000%, 11/01/18 – NPFG Insured 11/13 at 100.00 A1 Richmond County Development Authority, Georgia, Revenue Bonds, Medical College of Georgia, 12/14 at 100.00 N/R Cancer Research Center Project, Series 2004A, 5.000%, 12/15/24 – AMBAC Insured Total Georgia Idaho – 0.5% (0.3% of Total Investments) 80 Idaho Housing Agency, Senior Lien Single Family Mortgage Bonds, Series 1995F, 6.450%, 7/01/27 1/11 at 100.00 Aaa (Alternative Minimum Tax) Idaho Housing and Finance Association, GNMA Housing Revenue Refunding Bonds, Wedgewood Terrace 3/12 at 105.00 Aaa Project, Series 2002A-1, 7.250%, 3/20/37 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 1996G, 6.350%, 1/11 at 100.00 Aa1 7/01/26 (Alternative Minimum Tax) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000B, 6.250%, 1/11 at 100.00 Aa2 7/01/22 (Alternative Minimum Tax) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000E, 5.950%, 1/11 at 100.00 Aaa 7/01/20 (Alternative Minimum Tax) Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006: 5.250%, 9/01/30 9/16 at 100.00 BBB– 5.250%, 9/01/37 9/16 at 100.00 BBB– Total Idaho Illinois – 9.6% (6.2% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call Aa2 Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/25 – No Opt. Call Aa3 FGIC Insured Chicago, Illinois, GNMA Collateralized Multifamily Housing Revenue Bonds, Bryn Mawr-Belle 12/10 at 101.00 A2 Shores Project, Series 1997, 5.800%, 6/01/23 (Alternative Minimum Tax) Chicago, Illinois, Tax Increment Allocation Bonds, Read-Dunning Redevelopment Project, Series 1/11 at 100.00 N/R 1996B, 7.250%, 1/01/14 Chicago, Illinois, Tax Increment Allocation Bonds, Sanitary Drainage and Ship Canal 1/11 at 100.00 N/R Redevelopment Project, Series 1997A, 7.750%, 1/01/14 Cook County Community Consolidated School District 15, Palatine, Illinois, General Obligation No Opt. Call Aa2 (4) Bonds, Series 2001, 0.000%, 12/01/20 – FGIC Insured (ETM) Cook County Community High School District 219, Niles Township, Illinois, General Obligation No Opt. Call Baa1 Capital Appreciation Bonds, Series 2001, 0.000%, 12/01/20 – NPFG Insured Cook County Community High School District 219, Niles Township, Illinois, General Obligation No Opt. Call N/R (4) Capital Appreciation Bonds, Series 2001, 0.000%, 12/01/20 – NPFG Insured (ETM) Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/22 11/20 at 100.00 AA Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2004: 5.250%, 11/15/14 5/14 at 100.00 A 5.250%, 11/15/15 5/14 at 100.00 A Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 BB+ Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5/12 at 100.00 Aaa 5.500%, 5/15/32 (Pre-refunded 5/15/12) Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2003, 7/13 at 100.00 AA+ 6.000%, 7/01/33 Illinois Health Facilities Authority, Revenue Refunding Bonds, Lutheran General Health System, No Opt. Call Aa2 Series 1993C, 6.000%, 4/01/18 Illinois State, General Obligation Bonds, Refunding Series 2010, 5.000%, 1/01/21 – AGM Insured 1/20 at 100.00 AAA Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2001, 6.000%, 11/01/26 – No Opt. Call A+ FGIC Insured Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2002, 5.500%, 2/01/18 – 2/12 at 100.00 A+ FGIC Insured Lake County Community Unit School District 60, Waukegan, Illinois, General Obligation Refunding Bonds, Series 2001B: 0.000%, 11/01/19 – AGM Insured No Opt. Call Aa3 0.000%, 11/01/21 – AGM Insured No Opt. Call Aa3 Lake, Cook, Kane and McHenry Counties Community Unit School District 220, Barrington, No Opt. Call AAA Illinois, General Obligation Bonds, Refunding Series 2002, 5.250%, 12/01/20 – AGM Insured (UB) Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/25 1/16 at 100.00 AA 5.250%, 1/01/30 1/16 at 100.00 AA McHenry and Kane Counties Community Consolidated School District 158, Huntley, Illinois, No Opt. Call N/R General Obligation Bonds, Series 2003, 0.000%, 1/01/22 – FGIC Insured McHenry County Community High School District 154, Marengo, Illinois, Capital Appreciation No Opt. Call Aa2 School Bonds, Series 2001, 0.000%, 1/01/21 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/12 at 101.00 AAA Project, Series 2002A, 5.000%, 12/15/28 – NPFG Insured Total Illinois Indiana – 1.9% (1.3% of Total Investments) Ball State University, Indiana, Student Fee Revenue Bonds, Series 2002K, 5.750%, 7/01/20 1/12 at 100.00 Aa3 (4) (Pre-refunded 1/01/12) – FGIC Insured Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, 11/19 at 100.00 Aa3 Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 Indiana Transportation Finance Authority, Highway Revenue Bonds, Series 2000: 5.375%, 12/01/25 (Pre-refunded 12/01/10) 12/10 at 100.00 AA+ (4) 5.375%, 12/01/25 (Pre-refunded 12/01/10) 12/10 at 100.00 AA+ (4) Indiana University, Student Fee Revenue Bonds, Series 2004P: 5.000%, 8/01/22 – AMBAC Insured 8/14 at 100.00 Aaa 5.000%, 8/01/24 – AMBAC Insured 8/14 at 100.00 Aaa Saint Joseph County, Indiana, Educational Facilities Revenue Bonds, University of Notre Dame 3/18 at 100.00 Aaa du Lac, Refunding Series 2009, 5.000%, 3/01/36 St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2/15 at 100.00 BB+ 2005, 5.250%, 2/15/23 (6) Total Indiana Iowa – 0.7% (0.5% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.500%, 6/01/42 Iowa Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 6/11 at 101.00 AAA 2001B, 5.300%, 6/01/25 (Pre-refunded 6/01/11) Total Iowa Kansas – 0.0% (0.0% of Total Investments) 90 Sedgwick and Shawnee Counties, Kansas, GNMA Collateralized Single Family Mortgage Revenue No Opt. Call Aaa Refunding Bonds, Series 1994A-1, 7.900%, 5/01/24 (Alternative Minimum Tax) Kentucky – 0.4% (0.3% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro No Opt. Call Baa2 Medical Health System, Series 2010A, 6.500%, 3/01/45 Louisiana – 3.7% (2.4% of Total Investments) 55 Bossier Public Trust Financing Authority, Louisiana, Single Family Mortgage Revenue Refunding 8/10 at 100.00 AAA Bonds, Series 1995B, 6.125%, 8/01/28 Louisiana Citizens Property Insurance Corporation, Assessment Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 6/01/22 – AMBAC Insured Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our 8/15 at 100.00 A+ Lady Health System, Series 2005A, 5.250%, 8/15/31 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 AAA 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 65 5.500%, 5/15/30 5/11 at 101.00 BBB 5.875%, 5/15/39 5/11 at 101.00 BBB Total Louisiana Maryland – 0.4% (0.3% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 Baa3 9/01/26 – SYNCORA GTY Insured Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University 6/16 at 100.00 Baa2 of Maryland College Park Projects, Series 2006, 5.000%, 6/01/28 – CIFG Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/14 at 100.00 A2 (4) System, Series 2004A, 5.250%, 7/01/19 (Pre-refunded 7/01/14) Total Maryland Massachusetts – 4.9% (3.2% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior 1/20 at 100.00 A Lien Series 2010B, 5.000%, 1/01/37 Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, No Opt. Call N/R Eco/Springfield LLC, Series 2000A, 8.375%, 7/01/14 (Alternative Minimum Tax) Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, No Opt. Call N/R Eco/Springfield LLC, Series 2006, 5.875%, 7/01/14 (Alternative Minimum Tax) Massachusetts Development Finance Authority, Revenue Bonds, Hampshire College, Series 2004, 10/14 at 100.00 BBB 5.700%, 10/01/34 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/11 at 101.00 BBB+ System, Series 2001E, 5.700%, 10/01/25 – RAAI Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caritas Christi 1/11 at 100.00 BBB Obligated Group, Series 1999A, 5.625%, 7/01/20 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, New England Medical 5/12 at 100.00 N/R Center Hospitals, Series 2002H, 5.000%, 5/15/25 – FGIC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, New England Medical 5/12 at 100.00 N/R (4) Center Hospitals, Series 2002H, 5.000%, 5/15/25 (Pre-refunded 5/15/12) – FGIC Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AAA 8/01/46 – AGM Insured (UB) Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2002E: 5.250%, 1/01/21 (Pre-refunded 1/01/13) – AGM Insured 1/13 at 100.00 AAA 5.250%, 1/01/21 (Pre-refunded 1/01/13) – AGM Insured 1/13 at 100.00 AAA Massachusetts, Special Obligation Dedicated Tax Revenue Bonds, Series 2004: 5.250%, 1/01/21 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) 5.250%, 1/01/24 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) Total Massachusetts Michigan – 3.7% (2.4% of Total Investments) Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 11/20 at 100.00 AA– 5.250%, 11/01/35 Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation Bonds, Devos Place Project, Series 2001: 0.000%, 12/01/21 No Opt. Call AAA 0.000%, 12/01/22 No Opt. Call AAA 0.000%, 12/01/23 No Opt. Call AAA 0.000%, 12/01/24 No Opt. Call AAA Kent Hospital Finance Authority, Michigan, Revenue Bonds, Metropolitan Hospital, Series 2005A, 7/15 at 100.00 BB+ 6.000%, 7/01/35 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A1 Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 AA 2006A, 5.000%, 12/01/31 (UB) Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation 6/16 at 100.00 Baa3 Revenue Bonds, Series 2006, 5.500%, 6/01/35 Romulus Community Schools, Wayne County, Michigan, General Obligation Bonds, Series 2003, 5/13 at 100.00 Aa2 5.000%, 5/01/22 Total Michigan Minnesota – 2.1% (1.3% of Total Investments) Cohasset, Minnesota, Pollution Control Revenue Bonds, Allete Inc., Series 2004, 4.950%, 7/01/22 7/14 at 100.00 A2 Minneapolis-St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, HealthPartners Inc., Series 2003: 6.000%, 12/01/18 12/13 at 100.00 A3 5.875%, 12/01/29 12/13 at 100.00 A3 Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, 1/11 at 100.00 AAA Series 2001A, 5.250%, 1/01/25 (Pre-refunded 1/01/11) – FGIC Insured Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Subordinate Airport Revenue 1/11 at 100.00 A (4) Bonds, Series 2001C, 5.250%, 1/01/26 (Pre-refunded 1/01/11) – FGIC Insured Minnesota Housing Finance Agency, Rental Housing Bonds, Series 1995D, 5.950%, 2/01/18 – 8/10 at 100.00 AA+ NPFG Insured Minnesota Housing Finance Agency, Single Family Remarketed Mortgage Bonds, Series 1998H-2, 1/11 at 101.00 AA+ 6.050%, 7/01/31 (Alternative Minimum Tax) Minnesota Municipal Power Agency, Electric Revenue Bonds, Series 2004A, 5.250%, 10/01/19 10/14 at 100.00 A3 Southern Minnesota Municipal Power Agency, Power Supply System Revenue Bonds, Series 1992B, 10/10 at 100.00 Aaa 5.750%, 1/01/11 (ETM) St. Louis Park, Minnesota, Revenue Bonds, Park Nicollet Health Services, Series 2003B, 5.500%, 7/14 at 100.00 N/R (4) 7/01/25 (Pre-refunded 7/01/14) St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., 11/15 at 100.00 BB+ Series 2005, 6.000%, 11/15/25 Total Minnesota Mississippi – 0.4% (0.2% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) Missouri – 2.3% (1.5% of Total Investments) Cole County Industrial Development Authority, Missouri, Revenue Bonds, Lutheran Senior 2/14 at 100.00 N/R Services – Heisinger Project, Series 2004, 5.250%, 2/01/24 Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal 3/16 at 100.00 BBB+ Regional Hospital, Series 2006, 5.000%, 3/01/22 Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman 2/15 at 102.00 BBB+ Health System, Series 2004, 5.500%, 2/15/24 Kansas City, Missouri, Airport Revenue Bonds, General Improvement Projects, Series 2003B, 9/12 at 100.00 A+ 5.250%, 9/01/17 – FGIC Insured Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing Project, Series 2005A: 6.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/35 6/15 at 100.00 A Missouri Health and Educational Facilities Authority, Revenue Bonds, BJC Health System, Series 5/13 at 100.00 AA 2003, 5.125%, 5/15/24 Missouri Health and Educational Facilities Authority, Revenue Bonds, Lake Regional Health 2/14 at 100.00 BBB+ System, Series 2003, 5.125%, 2/15/18 Missouri Health and Educational Facilities Authority, Revenue Bonds, SSM Healthcare System, 6/11 at 101.00 AA– Series 2001A, 5.250%, 6/01/21 – AMBAC Insured Missouri Health and Educational Facilities Authority, Revenue Bonds, SSM Healthcare System, Series 2001A: 5.250%, 6/01/21 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) 5.250%, 6/01/21 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) 5.250%, 6/01/28 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) Total Missouri Nebraska – 0.8% (0.5% of Total Investments) Municipal Energy Agency of Nebraska, Power Supply System Revenue Bonds, Series 2003A, 5.250%, 4/13 at 100.00 AAA 4/01/23 – AGM Insured Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2007A, 2/17 at 100.00 Aa1 5.000%, 2/01/43 Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska 2/17 at 100.00 AA+ City 2, Series 2006A, 19.811%, 8/01/40 – AMBAC Insured (IF) Total Nebraska Nevada – 5.2% (3.4% of Total Investments) Clark County School District, Nevada, General Obligation Bonds, Series 2002C, 5.500%, 6/15/18 6/12 at 100.00 AA (4) (Pre-refunded 6/15/12) – NPFG Insured Clark County, Nevada, Airport Revenue Bonds, Subordinte Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Clark County, Nevada, General Obligation Bonds, Bond Bank Refunding Series 2009: 5.000%, 6/01/27 6/19 at 100.00 Aaa 5.000%, 6/01/28 6/19 at 100.00 Aaa 5.000%, 6/01/29 6/19 at 100.00 Aaa Clark County, Nevada, General Obligation Transportation Bonds, Refunding Series 2010B: 5.000%, 7/01/25 1/20 at 100.00 Aaa 5.000%, 7/01/26 1/20 at 100.00 Aaa Clark County, Nevada, Motor Vehicle Fuel Tax Highway Improvement Revenue Bonds, Series 2003, 7/13 at 100.00 AA– 5.000%, 7/01/23 – AMBAC Insured Clark County, Nevada, Subordinate Lien Airport Revenue Bonds, Series 2004A-2, 5.125%, 7/14 at 100.00 Aa3 7/01/25 – FGIC Insured Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 1/11 at 100.00 N/R Monorail Project, First Tier, Series 2000, 5.375%, 1/01/40 – AMBAC Insured (5) Total Nevada New Jersey – 4.7% (3.1% of Total Investments) Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.125%, 12/13 at 100.00 Aa2 12/15/20 – AGM Insured Essex County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2003, 5.125%, 12/13 at 100.00 Aa2 (4) 12/15/20 (Pre-refunded 12/15/13) – AGM Insured New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P: 5.250%, 9/01/24 9/15 at 100.00 AA– 5.250%, 9/01/26 9/15 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 Baa2 University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 11/10 at 100.00 A+ 1997A, 5.650%, 5/01/40 – AMBAC Insured (Alternative Minimum Tax) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call AA– Appreciation Series 2010A, 0.000%, 12/15/33 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call AA– 2006A, 5.250%, 12/15/20 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 6/13 at 100.00 AAA 5.500%, 6/15/22 (Pre-refunded 6/15/13) New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/24 – AGM Insured 1/15 at 100.00 AAA New Jersey Turnpike Authority, Revenue Bonds, Series 2009H, 5.000%, 1/01/36 1/19 at 100.00 A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 BBB Series 2007-1A, 5.000%, 6/01/29 Union County Utilities Authority, New Jersey, Solid Waste Facility Subordinate Lease Revenue 12/10 at 100.00 Baa3 Bonds, Ogden Martin Systems of Union Inc., Series 1998A, 5.350%, 6/01/23 – AMBAC Insured (Alternative Minimum Tax) Total New Jersey New York – 6.9% (4.5% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 A Center, Series 2005, 5.000%, 2/01/28 – FGIC Insured Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, 7/14 at 100.00 AA– Upstate Community Colleges, Series 2004B, 5.250%, 7/01/19 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, 10/15 at 100.00 A Civic Facility Project, Series 2005, 5.000%, 10/01/30 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 A 5/01/33 – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003B: 5.000%, 8/01/23 (UB) 8/13 at 100.00 AAA 5.000%, 8/01/24 (UB) 8/13 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/14 at 100.00 AAA Series 2004C, 5.000%, 2/01/22 (UB) 35 New York City, New York, General Obligation Bonds, Fiscal Series 1996J, 5.500%, 2/15/26 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/25 3/15 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 (UB) 4/15 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/20 (UB) 8/14 at 100.00 AA New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Trust 2364, 11/15 at 100.00 AA+ 16.723%, 11/15/44 – AMBAC Insured (IF) New York State Municipal Bond Bank Agency, Special School Purpose Revenue Bonds, Series 2003C: 5.250%, 6/01/20 6/13 at 100.00 A+ 5.250%, 6/01/21 6/13 at 100.00 A+ New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.500%, 6/01/16 6/10 at 100.00 AA– 5.500%, 6/01/19 6/13 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air No Opt. Call A Terminal LLC, Sixth Series 1997, 6.250%, 12/01/15 – NPFG Insured (Alternative Minimum Tax) Total New York North Carolina – 0.8% (0.5% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008, Trust 1149, 14.719%, 7/15/32 (IF) Durham Urban Redevelopment Authority, North Carolina, FHA-Insured Mortgage Loan Revenue Bonds, 8/10 at 102.00 AAA Durham Hosiery Mill, Series 1987, 7.500%, 8/01/29 (Alternative Minimum Tax) North Carolina Infrastructure Finance Corporation, Certificates of Participation, Correctional Facilities, Series 2004A: 5.000%, 2/01/21 2/14 at 100.00 AA+ 5.000%, 2/01/22 2/14 at 100.00 AA+ Total North Carolina North Dakota – 0.0% (0.0% of Total Investments) North Dakota Housing Finance Agency, Home Mortgage Finance Program Bonds, Series 2000C, 1/11 at 100.00 Aa1 6.150%, 7/01/31 (Alternative Minimum Tax) Ohio – 2.5% (1.6% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BBB 5.875%, 6/01/30 6/17 at 100.00 BBB 5.750%, 6/01/34 6/17 at 100.00 BBB 5.875%, 6/01/47 6/17 at 100.00 BBB Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2004, 12/14 at 100.00 AAA 5.250%, 12/01/24 (Pre-refunded 12/01/14) – AGM Insured Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Series 2003C: 5.250%, 5/15/17 – NPFG Insured 5/13 at 100.00 AA 5.250%, 5/15/18 – NPFG Insured 5/13 at 100.00 AA Greene County, Ohio, Hospital Facilities Revenue Bonds, Kettering Health Nretwork Series 2009, 4/19 at 100.00 A 5.500%, 4/01/39 Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, 1/11 at 100.00 Aa2 Courtyards of Kettering, Series 1998B-1, 5.550%, 1/01/40 (Alternative Minimum Tax) Total Ohio Oklahoma – 2.1% (1.4% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 9/16 at 100.00 BB+ 5.375%, 9/01/36 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007: 5.000%, 2/15/37 2/17 at 100.00 A 5.000%, 2/15/42 2/17 at 100.00 A Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/17 at 100.00 A 1/01/47 – FGIC Insured Oklahoma State Student Loan Authority, Senior Lien Revenue Bonds, Series 2001A-1, 5.625%, 6/11 at 102.00 AAA 6/01/31 (Alternative Minimum Tax) Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA System, Series 2006, 5.000%, 12/15/36 (UB) 99 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA System, Series 2008, Trust 3500, 8.350%, 6/15/30 (IF) Total Oklahoma Oregon – 0.8% (0.6% of Total Investments) Multnomah County Hospital Facilities Authority, Oregon, Revenue Bonds, Sisters of Providence 10/14 at 100.00 AA Health System, Series 2004, 5.500%, 10/01/21 (UB) Pennsylvania – 2.4% (1.6% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 12/15 at 100.00 A 5.000%, 12/01/23 – NPFG Insured Annville-Cleona School District, Lebanon County, Pennsylvania, General Obligation Bonds, 3/15 at 100.00 Aa3 Series 2005, 6.000%, 3/01/28 – AGM Insured Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, 3/17 at 100.00 BBB School Lane Charter School, Series 2007A, 5.000%, 3/15/37 Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, No Opt. Call A2 Series 1997B, 5.700%, 7/01/27 – AMBAC Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AAA Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 9/15 at 100.00 Aa1 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – 6/16 at 100.00 Aa3 AMBAC Insured Total Pennsylvania Puerto Rico – 1.0% (0.6% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/29 at 100.00 A+ 2010A, 0.000%, 8/01/33 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.500%, 5/15/39 Total Puerto Rico Rhode Island – 1.6% (1.0% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.000%, 6/01/23 6/12 at 100.00 BBB 6.125%, 6/01/32 6/12 at 100.00 BBB 6.250%, 6/01/42 6/12 at 100.00 BBB Total Rhode Island South Carolina – 5.8% (3.8% of Total Investments) Berkeley County School District, South Carolina, Installment Purchase Revenue Bonds, Securing 12/13 at 100.00 A1 Assets for Education, Series 2003, 5.250%, 12/01/24 Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/12 at 101.00 AA (4) 2002, 5.875%, 12/01/17 (Pre-refunded 12/01/12) Greenville, South Carolina, Hospital Facilities Revenue Refunding Bonds, Series 2003A, 5.000%, 5/13 at 100.00 AA– 5/01/25 – AMBAC Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 4.000%, 1/11 at 100.00 A 1/01/23 – NPFG Insured South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A3 (4) Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 South Carolina JOBS Economic Development Authority, Hospital Refunding and Improvement Revenue Bonds, Palmetto Health Alliance, Series 2003C: 6.875%, 8/01/27 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) 6.875%, 8/01/27 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) 6.375%, 8/01/34 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) 6.375%, 8/01/34 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2002A, 5.000%, 10/12 at 100.00 Aa3 10/01/33 – AMBAC Insured Tobacco Settlement Revenue Management Authority, South Carolina, Tobacco Settlement 5/11 at 101.00 BBB (4) Asset-Backed Bonds, Series 2001B, 6.000%, 5/15/22 (Pre-refunded 5/15/11) Total South Carolina Tennessee – 0.5% (0.3% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain 7/16 at 100.00 BBB+ States Health Alliance, Series 2006A, 5.500%, 7/01/36 Memphis-Shelby County Airport Authority, Tennessee, Airport Revenue Bonds, Series 1999D, 9/10 at 101.00 A2 6.000%, 3/01/19 – AMBAC Insured (Alternative Minimum Tax) Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (6) 11/17 at 100.00 N/R 5.500%, 11/01/46 (6) 11/17 at 100.00 N/R Total Tennessee Texas – 7.3% (4.8% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 2/17 at 100.00 AAA 4.250%, 8/15/36 (UB) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 4/13 at 101.00 Caa3 Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) Brazos River Harbor Navigation District, Brazoria County, Texas, Environmental Facilities 5/12 at 101.00 BBB– Revenue Bonds, Dow Chemical Company Project, Series 2002A-6, 6.250%, 5/15/33 (Mandatory put 5/15/17) (Alternative Minimum Tax) Bryan, Brazos County, Texas, Electric System Revenue Bonds, Series 2009, 5.000%, 7/01/34 7/17 at 100.00 A+ Fort Worth, Texas, Water and Sewerage Revenue Bonds, Series 2001, 5.625%, 2/15/19 2/12 at 100.00 Aa1 (4) (Pre-refunded 2/15/12) Gulf Coast Industrial Development Authority, Texas, Waste Disposal Revenue Bonds, Valero 12/10 at 100.00 BBB Refining and Marketing Company Project, Series 1997, 5.600%, 12/01/31 (Alternative Minimum Tax) Harris County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Memorial Hermann Healthcare System, Series 2004A: 5.000%, 12/01/20 12/14 at 100.00 A 5.000%, 12/01/21 12/14 at 100.00 A 5.125%, 12/01/22 12/14 at 100.00 A Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Bonds, Series 2001G, 11/11 at 100.00 A 5.250%, 11/15/30 – NPFG Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2004A, 5.250%, 5/14 at 100.00 AA 5/15/24 – FGIC Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/25 – AMBAC Insured Keller Independent School District, Tarrant County, Texas, Unlimited Tax General Obligation 8/11 at 100.00 AAA Refunding Bonds, Series 2001, 5.250%, 8/15/26 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 No Opt. Call BBB– 5.125%, 8/15/26 No Opt. Call BBB– North Texas Thruway Authority, Texas, Second Tier System Revenue Refunding Bonds, Series 2008, 1/18 at 100.00 A3 5.750%, 1/01/38 Pearland Independent School District, Brazoria County, Texas, Unlimited Tax Schoolhouse Bonds, 2/11 at 100.00 AAA Series 2001A, 5.250%, 2/15/22 (Pre-refunded 2/15/11) Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 11/15 at 100.00 CCC 2001C, 5.200%, 5/01/28 Spring Branch Independent School District, Harris County, Texas, Limited Tax Schoolhouse and 2/11 at 100.00 AAA Refunding Bonds, Series 2001, 5.125%, 2/01/26 (Pre-refunded 2/01/11) Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) Texas State, General Obligation Bonds, Series 2008, Trust 3213, 13.510%, 4/01/28 (IF) 4/17 at 100.00 Aaa Texas, General Obligation Bonds, Veterans Housing Assistance Program Fund II, Series 2001C-1, 12/11 at 101.00 Aaa 5.200%, 12/01/21 (Alternative Minimum Tax) (UB) Weatherford Independent School District, Parker County, Texas, Unlimited Tax School Building 2/11 at 44.73 AAA and Refunding Bonds, Series 2001, 0.000%, 2/15/25 Weatherford Independent School District, Parker County, Texas, Unlimited Tax School Building 2/11 at 44.73 AAA and Refunding Bonds, Series 2001, 0.000%, 2/15/25 (Pre-refunded 2/15/11) Total Texas Utah – 0.6% (0.4% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ 20 Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 1997C, 5.600%, 7/01/18 1/11 at 100.00 AAA (Alternative Minimum Tax) 35 Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 1997E-2, 5.875%, 1/01/19 1/11 at 100.00 Aaa (Alternative Minimum Tax) Total Utah Virgin Islands – 0.1% (0.1% of Total Investments) Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project Hovensa LLC, Series 1/15 at 100.00 Baa3 2007, 4.700%, 7/01/22 (Alternative Minimum Tax) Washington – 6.2% (4.1% of Total Investments) Chelan County Public Utility District 1, Washington, Hydro Consolidated System Revenue Bonds, 7/12 at 100.00 AA Series 2002A, 5.450%, 7/01/37 – AMBAC Insured (Alternative Minimum Tax) Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station – 7/12 at 100.00 Aaa Nuclear Project 2, Series 2002C, 5.750%, 7/01/17 – NPFG Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 1, Series 7/13 at 100.00 Aaa 2003A, 5.500%, 7/01/16 (UB) King County School District 401, Highline, Washington, General Obligation Bonds, Series 2002, 6/12 at 100.00 AA+ 5.500%, 12/01/16 – FGIC Insured King County, Washington, Sewer Revenue Bonds, Series 2009, 5.250%, 1/01/42 1/19 at 100.00 AA+ Port of Seattle, Washington, Revenue Bonds, Series 1999A, 5.250%, 9/01/22 – FGIC Insured 9/12 at 100.00 A1 Skagit County Public Hospital District 1, Washington, General Obligation Bonds, Series 2004A, 12/14 at 100.00 A1 5.375%, 12/01/19 – NPFG Insured Snohomish County, Washington, Limited Tax General Obligation Bonds, Series 2001, 5.125%, 12/11 at 100.00 AA 12/01/22 – NPFG Insured Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2002: 6.500%, 6/01/26 6/13 at 100.00 BBB 6.625%, 6/01/32 6/13 at 100.00 BBB Total Washington West Virginia – 0.8% (0.5% of Total Investments) Mason County, West Virginia, Pollution Control Revenue Bonds, Appalachian Power Company, 10/11 at 100.00 BBB Series 2003L, 5.500%, 10/01/22 Pleasants County, West Virginia, Pollution Control Revenue Bonds, West Penn Power Company 10/10 at 100.00 Baa3 Pleasants Station Project, Series 1999E, 5.500%, 4/01/29 – AMBAC Insured (Alternative Minimum Tax) West Virginia University, Unlimited Tax General Revenue Bonds, Student Fees, Series 2004C, 10/14 at 100.00 Aa3 5.000%, 10/01/24 – FGIC Insured Total West Virginia Wisconsin – 2.0% (1.3% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care Inc., 8/10 at 100.00 A3 Series 1999A, 5.600%, 2/15/29 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 4/20 at 100.00 A3 Inc., Series 2010A, 5.625%, 4/15/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior 5/16 at 100.00 BBB Healthcare, Series 2006, 5.000%, 5/01/32 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., 5/14 at 100.00 BBB+ Series 2004, 5.750%, 5/01/24 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 8/10 at 100.00 A Series 1997, 5.625%, 2/15/17 – NPFG Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 BBB+ Healthcare System, Series 2006, 5.250%, 8/15/34 Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 – FGIC Insured (UB) 5/16 at 100.00 AA Total Wisconsin Wyoming – 0.3% (0.2% of Total Investments) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, Series 2005, 12/15 at 100.00 BBB+ 5.600%, 12/01/35 (Alternative Minimum Tax) $ 1,703,164 Total Investments (cost $1,536,336,048) – 153.7% Floating Rate Obligations – (9.8)% Other Assets Less Liabilities – 2.8% Auction Rate Preferred Shares, at Liquidation Value – (46.7)% (7) Net Assets Applicable to Common Shares – 100% $ 1,044,225,797 Fair Value Measurements In determining the value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of July 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
